970 A.2d 1039 (2009)
199 N.J. 119
In the Matter of Richard M. SASSO, a Former Judge of the Municipal Court.
D-97 September Term 2008
Supreme Court of New Jersey.
June 2, 2009.

ORDER
The Advisory Committee on Judicial Conduct having filed a presentment with the Court in respect of RICHARD M. SASSO, a former Judge of the Municipal *1040 Courts of Warren Township, Bridgewater Township, Bound Brook Borough, and Watchung Borough, finding by clear and convincing evidence that respondent violated Canon 1 (a judge should uphold the integrity and independence of the judiciary), Canon 2A (a judge should respect and comply with the law and should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 2B (a judge should not use the judicial office to advance a private or personal interest), Canon 3A(1) (a judge should be faithful to the law and maintain professional competence in it), Canon 3A(3) (a judge should be patient, dignified and courteous to all those with whom the judge deals in an official capacity), Canon 5A(2) (a judge should conduct all extra-judicial activities in a manner that does not demean the judicial office) of the Code of Judicial Conduct and that he committed misconduct in office and conduct prejudicial to the administration of justice that brings the judicial office into disrepute in violation of Rules 2:15(8)(a)(1) and (6);
And the Committee having recommended that because of said violations, respondent be permanently disqualified from holding or securing future judicial office;
And JUDGE RICHARD M. SASSO having moved to dismiss or modify the presentment and having been ordered to show cause before this Court why public discipline less than removal, including a permanent disqualification from holding or securing future judicial office, should not be imposed on him;
And prior to the return date of the Order to Show Cause, JUDGE RICHARD M. SASSO having withdrawn his motion to dismiss or modify the presentment, having waived his right to a hearing before the Court, and having accepted the discipline recommended by the Committee;
And good cause appearing;
It is ORDERED that the findings and recommendations of the Advisory Committee are hereby adopted and RICHARD M. SASSO, a former Judge of the Municipal Courts of Warren Township, Bridgewater Township, Bound Brook Borough, and Watchung Borough, is hereby permanently disqualified from holding or securing any judicial office; and it is further
ORDERED that the Order to Show Cause issued in this matter pursuant to Rule 2:15-17(b)(2) is hereby discharged.